PER CURIAM:
Children’s Home Society Of North Carolina, Inc., and Ronald Ford, Sr., the administrator of the Estate of S.P., appeal from the district court’s order granting summary judgment in favor of Scottsdale Insurance Company on its declaratory judgment action seeking to limit its liability with respect to damages in the underlying wrongful death action. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scottsdale Ins. Co. v. Children’s Home Society of North Carolina, Inc.; Scottsdale Ins. Co. v. Ford, No. 5:12-cv-00081-FL, 2013 WL 3354506 (E.D.N.C. July 3, 2014). In light of this disposition, we deny Scottsdale’s motion to dismiss filed in No. 13-1954. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*291fore this court and argument would not aid the decisional process.

AFFIRMED.